department of the treasury nwashington d tax_exempt_and_government_entities_division date may one uniform issue list legend x y dear contact person identification_number telephone number t g2 be - this is in reply to your rulings request of date on x's proposed transfer of all of its assets to y and its merger into y pursuant to sec_507 of the internal_revenue_code x and y are nonprofit_corporations that are exempt from federal_income_tax under section x and y are x will transfer all of its asset to y and merge into y x will have no expenditure_responsibility grants outstanding under sec_501 of the code and are private_foundations under sec_509 of the cade effectively controlled by the same persons under state law h of the code the following rulings are requested x's transfer of all of its assets to y will be a transfer under sec_507 of the code as a transfer described in sec_507 the proposed transaction will not result in a termination of the private_foundation_status of x under sec_507 and will not cause the imposition of the termination_tax described in sec_507 the proposed transfer from x to y will not adversely affect the tax exempt status of either foundation the proposed transfer will not constitute a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code since x will have no assets at the time that notice of intent to terminate is given to the service no termination_tax will be due from x under sec_507 nor from y as transferee y will succeed to the tax benefits of x x's basis and holding periods in its assets will carry over to y for purposes of sec_4940 of the code as the transferee of the net assets of x y will receive the benefit of any transitional rules or savings provisions applicable to x as enumerated in sec_1_507-3 and ii of the income_tax regulations as a result of the proposed merger y will succeed to the excess qualifying distributions carryover of x as of the effective date of the merger after x transfers all of its assets to y x's excise_tax liability under sec_4940 of the code for its final tax_year may be subject_to satisfaction by y and any refund to which x is entitled may be used by no taxes under chapter of the code will be imposed on x or y for y's payment of any excise_tax liability of x to offset y's sec_4940 excise_tax y because x and y are effectively controlled by the same persons for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through y will be treated as if y is x and y will receive the tax_attributes under chapter and sec_507 through including the following a for purposes of sec_4940 the net_investment_income of x for the taxable_year of the transfer will be includible in the computation of the net_investment_income of y in the taxable_year of the transfer b the transfer will not be a realizable event giving rise to net_investment_income pursuant to therefore such sec_53_4940-1 of the foundation and similar excise_tax regulations transfer will not give rise to tax under sec_4940 c y can meet x's distributions under sec_4942 of the code for x's tax_year in which x's transfer is made and for x's immediately preceding tax_year if y makes x's distributions under sec_4942 of the code on behalf of x in the same timely manner that would have otherwise been done by x itself after x's tax_year of its transfer has ended x's remaining undistributed_income if any which would have been the subject of x's next annual required_distribution under sec_4942 of the code for x's next tax_year after the tax_year of the transfer and which would have been distributed by x itself but for x's transfer to y can be allocated to y and can be distributed by y on behalf of x on or before the end of x's tax_year when x's undistributed_income would have otherwise been distributed by x itself the transfer of assets will not result in any liability for tax under sec_4940 since the transfer will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 of the code x will not be required to comply with the recordkeeping requirements of sec_4942 with respect to the transfer of assets to y pursuant to the merger after the transfer by operation of law of all of x's assets x will not be required to file the annual return described in sec_6033 of the code for any taxable years subsequent to the year of the merger the transfer of assets will not constitute self-dealing under sec_4941 of the code because for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 of the code such transfer will not subject either foundation to tax under sec_4941 of the code the proposed transfer does not involve the application of sec_4943 of the code concerning excess_business_holdings because none of the assets transferred would place y in the position of having excess_business_holdings sec_4944 of the code the transfer of assets will not constitute a jeopardizing investment within the meaning of of the code and x defined in sec_4945 with respect to the transferred assets the transfer of assets will not constitute taxable_expenditures within the meaning of section will not be required to exercise expenditure_responsibility as the term is although x does not have any outstanding grants that require the exercise of expenditure_responsibility within the meaning of sec_4945 of the code and x does not have any plans to make any future grants that would require expenditure_responsibility if notwithstanding the foregoing x makes any grants that require expenditure_responsibility prior to the transfer of all of its assets to y such expenditure_responsibility by y would begin after x's transfer of all any expenditure_responsibility requirements imposed on x with respect to grants made to organizations other than y to the imposition of any_tax under sec_4945 of the code provided that y exercises such expenditure_responsibility on behalf of x y will exercise expenditure_responsibility for all such grants of its assets to y will not subject x or y the legal accounting and other expenses_incurred by either foundation in connection with this ruling_request and in effectuating the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 and will be considered qualifying distributions under sec_4942 sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation’s exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall a newly created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 of the code not be treated as sec_507 of the cade indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required fo meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code its assets any recordkeeping requirements under sec_4942 of the code do not apply when the foundation has no assets private_foundation transfers all also where a of sec_1_507-3 of the private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer regulations provides that where a sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively contro the transferor foundation each transferee foundation will it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor’s assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer be treated as if sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation a transfer of assets under section status under sec_507 of the code does not apply to b of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a private foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_tax regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 c b describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4943 of the code imposes excise_tax on a foundation's excess_business_holdings sec_4944 of the code imposes tax on any jeopardizing investments by a private_foundation sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_53_4945-6 allows its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code provided that any applicable expenditure_responsibility requirement under sec_4945 of the code is met by the transferor private_foundation private_foundation to transfer a analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation or merger which includes any significant disposition of or more of the transferor foundation's assets computed as in such a reorganization by its transfer and merger of all of its assets to y x's transfer of all of its assets will be a transfer under sec_507 of the code of the beginning of the transferor's tax_year because x will be under sec_1_507-4 of the regulations x's transfer of its assets pursuant to sec_507 of the code will not terminate x's private_foundation_status under sec_509 of the code x's transfer of all of its assets and merger under state law into y is for exempt purposes under sec_501 of the code and will not adversely affect the exemption of x or y under sec_501 of the code or the private_foundation_status of x or y under sec_509 of the code under sec_507 of the code x's transfer of assets for exempt purposes under sec_501 of the code will not be a willful and flagrant act or failure to act giving rise to liability for tax under the private_foundation provisions of chapter of the code a sec_507 of the code imposes excise_tax on a private_foundation which voluntarily private_foundation pursuant to sec_507 of the code terminates its status as this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exempt status under sec_501 of the code or b the value of the net assets of the transferor private_foundation after x has transferred all of its assets to y the value of x’s net assets will be zero thus at that time x's voluntary notice to the internal_revenue_service of its termination of its private_foundation_status pursuant to sec_507 of the code will not result in any termination_tax under sec_507 of the code under sec_507 of the code and sec_1_507-3 of the regulations in this transfer of assets under sec_507 of the code x's aggregate tax benefits under sec_507 of the code will be transferred to y under sec_1_507-3 of the regulations the tax bases and holding periods of x's assets transferred to y will carry over to y for purposes of sec_4940 of the code thus the bases of x's assets transferred to y will be the same in the hands of y as the bases of such assets were in the hands of x under sec_1_507-3 of the regulations x's transferee y will receive the benefits if any of the transitional rules and savings provisions of that regulation that were applicable to x as in revrul_78_387 cited above after x transfers all of its assets to y x's excess qualifying distributions if any under sec_4942 of the code may be used by y to reduce y's distributable_amount under sec_4942 of the code by the amount if any of x’s excess qualifying distributions carryover under sec_4942 of the code under sec_1_507-3 of the regulations transferee y will be treated as its transferor x after x's transfer of ali of its assets to y pursuant to sec_507 of the code thus after x transfers all of its assets to y x's excise_tax liability under sec_4940 of the code for its final tax_year may be satisfied by y and any refund to which x is entitled may be used by y to offset y's excise_tax under sec_4940 of the code no taxes under chapter of the code will be imposed on x or y for y's payment of any such excise_tax liability of x under sec_1_507-3 i of the regulations after x's transfer of all of its assets to y pursuant to sec_507 of the code transferee y will be treated as its transferor x for purposes of the private_foundation provisions of chapter of the code and sec_507 through of the code a under sec_1_507-3 of the regulations after x's transfer of all of its assets to y for purposes of chapter of thus under sec_4940 of the code x's net_investment_income for its tax_year of pursuant to sec_507 of the code y will be treated as x the code its transfer can be included in y's net_investment_income in the tax_year of the transfer x's transfer of assets to y will not result in tax under sec_4940 of the code b under sec_1_507-3 of the regulations after x's transfer of all of its assets to y for purposes of chapter of pursuant to sec_507 of the code y will be treated as the code thus y can meet x's distributions under sec_4942 of the code for x's tax_year in which x's transfer is made and for x's immediately preceding tax_year if y makes x's distributions under sec_4942 of the code on behalf of x in the same timely manner that would have otherwise been done by x itself similarly after x's tax_year of its transfer has ended x's remaining undistributed_income if any which would have been the subject of x's next annual required_distribution under sec_4942 of the code for x's next tax_year after the tax_year of the transfer and which would have been distributed by x itself but for x's transfer to y on or before the end of x's tax_year when x's undistributed_income would have otherwise been distributed by x itself can be allocated to y and can be distributed by y on behalf of x x x's transfer of assets to y will not result in tax under sec_4940 of the code under sec_1_507-3 of the regulations any recordkeeping requirement under sec_4942 of the code as to transferor x will not apply after x has transferred all of its assets to y under sec_1_507-1 of the regulations x will not be required to file any returns under sec_6033 of the code for any_tax year subsequent to the tax_year in which x transfers all of its assets to y x's transfer of its assets will be for exempt purposes to y which is an organization exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations because y is exempt from federal_income_tax under sec_501 of the code y is not a disqualified_person as to x under sec_4946 of the code for purposes of sec_4941 because x's transfer of its assets will not be a transfer between a disqualified of the code person and a private_foundation x's transfer of assets will not be acts of self-dealing under sec_4941 of the code based on your representation that x's assets are not excess_business_holdings of x or y under sec_4943 of the code x's transfer of its assets will not result in tax under sec_4943 of the code x's transfer of its assets to y for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under sec_4944 of the code under sec_53_4945-6 of the regulations a private_foundation can transfer assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 of the code provided that any expenditure_responsibility requirement under sec_4945 of the code is met by the transferor sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to one or more exempt_organizations under sec_501 of the code pursuant to sec_507 of the code such transferor foundation will not have to exercise any expenditure_responsibility under sec_4945 of the code thus x's transfer of its assets to y will not be a taxable_expenditure under sec_4945 of the will not have to exercise expenditure_responsibility under sec_4945 of the code and code with respect to its transfer of all of its assets to y x y to y will exercise if x makes any grants that require expenditure_responsibility prior to x's transfer of all of its assets x y's expenditure_responsibility for any grants made by x before the transfer of assets will begin after the transfer by x x's expenditure_responsibility requirements with respect to grants made by to organizations other than its transferee y will not subject x or y to tax under sec_4945 of the code provided that x's transferee y will exercises x's expenditure_responsibility on behalf of x x's expenditure_responsibility grants such for by all x under sec_53_4942_a_-3 of the regulations a private foundation's payment of administrative expenses as its charitable grantmaking may constitute a qualifying_distribution under sec_4942 of the code thus the legal accounting and other necessary expenses_incurred to implement x's transfer of assets to y if reasonable in amount will be paid to accomplish exempt purposes and thus will not be taxable_expenditures under sec_4945 of the code but will be qualifying distributions under sec_4942 of the code part of accordingly we rule that x's transfer of all of its assets and merger into y will be a transfer under sec_507 of the code asa transfer described in sec_507 of the code the proposed transaction will not result in a termination of the private_foundation_status of x under sec_507 of the code and will not cause the imposition of the termination_tax described in sec_507 of the code the proposed transfer from x to y will not adversely affect the tax exempt status of either foundation x or y under sec_501 of the code and of the code the proposed transfer wilt not constitute a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code since x will have no assets at the time that its notice of intent to terminate is given to the internal_revenue_service no termination_tax will be due from x under sec_507 of the code nor from y as transferee y will succeed to the tax benefits of x under sec_507 of the code x's basis and holding periods in its assets will carry over to y for purposes of sec_4940 of the code as the transferee of x's net assets y will receive the benefit of any transitional rules or savings provisions applicable to x as enumerated in sec_1_507-3 and ii of the income_tax regulations as a result of the proposed transfer and merger y will succeed to the excess qualifying distributions carryover if any of x under sec_4942 of the code as of the effective date of the merger after x transfers all of its assets to y x's excise_tax liability under sec_4940 of the code for its final tax_year may be satisfied by y and any refund to which x is entitled may be used by y to offset y's sec_4940 excise_tax no taxes under chapter of the code will be imposed on x or y for y's payment of any excise_tax liability of x because x and y are effectively controlled by the same persons for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through y will be treated as if y is x and will receive x's tax_attributes under chapter of the code and sec_507 through of the code including the following a for purposes of sec_4940 of the code the net_investment_income of x for the taxable_year of the transfer will be includible in the computation of the net_investment_income of y in the taxable_year of the transfer b the transfer will not be a realizable event giving rise to net_investment_income pursuant therefore such transfer will not give rise to tax to sec_53_4940-1 of the regulations under sec_4940 of the code c y canmeet x's distributions under sec_4942 of the code for x's tax_year in which x's transfer is made and for x's immediately preceding tax_year if y makes x's distributions under sec_4942 of the code on behalf of x in the same timely manner that would have otherwise been done by x itself x's remaining undistributed_income if any which would have been the subject of x's next annual required_distribution under sec_4942 of the code for x's next tax_year after the tax_year of the transfer and which would have been distributed by x itself but for x's transfer to y can be allocated to y and can be distributed by y on behalf of x on or before the end of x's tax_year when x's undistributed_income would have otherwise been distributed by x itself after x's tax_year of its transfer has ended of the code x's transfer and merger of its assets into y will not result in any liability for tax under section x will not be required to comply with the recordkeeping requirements of sec_4942 of the code with respect to the transfer of assets to y pursuant to the merger after x's transfer by operation of law of all of its assets to y x will not be required to file the annual return described in sec_6033 of the code for any taxable years subsequent to the year of the merger 's transfer of assets to y will not constitute any act of self-dealing under sec_4941 of the code between a private_foundation and any of its disqualified persons under sec_4946 of the code because for purposes of sec_4941 of the code the term disqualified_person does not include any organization described in sec_501 of the code x's transfer to y will not subject either foundation to tax under sec_4941 of the code x's proposed transfer does not involve the application of sec_4943 of the code concerming excess_business_holdings because as you represent none of the assets transferred will place y in the position of having excess_business_holdings under sec_4943 of the code x's transfer of assets will not constitute a jeopardizing investment within the meaning of sec_4944 of the code x's transfer of assets will not constitute taxable_expenditures within the meaning of sec_4945 of the code and x will not be required to exercise expenditure_responsibility as the term is defined in sec_4945 of the code with respect to x's transfer of all of its assets to y although x does not have any outstanding grants that require the exercise of expenditure_responsibility within the meaning of sec_4945 of the code and x does not have any plans to make any future grants that would require expenditure_responsibility if notwithstanding the foregoing x makes any grants that require expenditure_responsibility prior to the transfer of ail of such expenditure its assets to y responsibility by y would begin after x's transfer of all any expenditure_responsibility requirements imposed on x with respect to grants made to organizations other than y to the imposition of any_tax under sec_4945 of the code provided that y exercises x's expenditure_responsibility on behalf of x y will exercise expenditure_responsibility for all such grants will not subject x or y its assets to of y the legal accounting and other expenses_incurred by either foundation in connection with this ruling_request and in effectuating the proposed transfer if reasonable in amount will not constitute taxable_expenditures pursuant to sec_4945 of the code and will be considered qualifying distributions under sec_4942 of the code because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent sincerely joseph chasin acting manager exempt_organizations technical group
